Citation Nr: 1030259	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  03-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic respiratory 
disability, to include bullous emphysema, status post lobectomy. 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as due to exposure to herbicides. 
 
4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 
 
5.  Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to February 1957.  
By rating determination in January 2003, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denied 
service connection for bullous emphysema, status post lobectomy.

The VA Board of Veterans Appeals (Board) denied entitlement to 
service connection for chronic respiratory disability, to include 
bullous emphysema, status post lobectomy in October 2006.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the Veteran's attorney and VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision and 
remand the claim for readjudication.  In an April 2008 Order, the 
Court granted the joint motion, vacated the Board's October 2006 
decision, and remanded the case to the Board for readjudication.

The case was remanded by a decision of the Board dated in 
September 2008.

During the course of the above proceedings and thereafter, the RO 
also denied service connection for tinnitus, non-Hodgkin's 
lymphoma, a rating in excess of zero percent for bilateral 
hearing loss, and a total rating based on unemployability due to 
service-connected disability from which the Veteran has perfected 
appeals.  

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Review of the record discloses that on the Veteran's substantive 
appeal (VA Form 9) dated in June in 2008, a Travel Board hearing 
before a Member of the Board was requested.  The record does not 
contain any letter or documentation that this request was 
honored.  In its certification (VA Form 8) to the Board dated in 
April 2010, it was noted that a Travel Board hearing had been 
requested.  It appears, however, that no further action was taken 
in this regard.  There is no writing in the claims folder showing 
that a hearing was scheduled, nor is there any record evidencing 
contact with the Veteran in this regard.  Under the 
circumstances, the RO should contact the appellant by letter and 
ask if he still desires a personal hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.

The purpose of this REMAND is to afford the Veteran due process 
of law.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


